DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
All outstanding objections and rejections made in the previous Office Action, and not repeated below, are hereby withdrawn. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 27 September 2022 has been entered.
 	Claims 1, 4, 6, 8, 9, 13, 14, and 16-18 as amended are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 6, 8, 9, 13, 14, and 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 (from which claims 4, 6, 8, 9, 13, 14, and 16-18 depend) recites “a linear or branched aliphatic epoxy compound having at least bifunctionality”, and lists a selection for this element that includes butyl glycidyl ether and 2-ethylhexyl glycidyl ether, both of which are generally understood to be monoepoxy compounds. It is unclear whether these compounds are within the scope of the claim, or if there is some other meaning, other than the commonly understood structure, for these listed compounds.

Claim Rejections - 35 USC § 103
Claim(s) 1, 4, 6, 8, 9, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/093672 A1 (“Park B”) in view of WO 2016/048116 A1 (“Park”) as evidenced by JP 2016-040365 A (“Shichiri”).
	The references to WO 2016/093672 A1 and WO 2016/048116 A1 are to their US National Stage counterpart publications US 2017/0227844 and US 2017/0198157, respectively.
	As to claim 1, Park B teaches a resin composition comprising epoxy compounds including an alicyclic epoxy monomer, an aliphatic epoxy monomer, an oxetane monomer, and a photopolymerization initiator (photoinitiator) (abstract). In particular, Table 1, example 3, teaches a composition of 15 parts of 3,4-epoxycyclohexylmethyl-3’,4’-epoxycyclohexane, an alicyclic epoxy, 5 parts of neopentyl glycol diglycidyl ether, which is one of the listed aliphatic epoxy compounds, and 40 pars of an oxetane compound, and as such has 33 parts of aliphatic epoxy compound to 100 parts of alicyclic epoxy compound, which is within the recited range. Example 3 of Park B also teaches a photoinitiator that is an iodonium salt. Park B teaches viscosity in the recited range (paras. 0079-0080; Table 3; claim 11). Park B exemplifies 3-ethyl-3-[(2-ethylhexyloxy)methyl]oxetane (table 1). While Park B does not state the boiling point, this compound inherently has a boiling point in the recited range, as evidenced by Shichiri, para. 0098.
	Park B differs from the present claim in that it does not exemplify the recited ratio oxetane compound to total epoxy compounds simultaneously with the ratio of aliphatic to alicyclic epoxy, where example 3 exemplifies 200 parts of oxetane to epoxy compounds. However, Park B teaches amount of alicyclic epoxy to oxetane compound ranges from 1:0.5 to 1:6 (para. 0031), an amount of oxetane in total from 30 to 70 wt % (para. 0030), and an amount of alicyclic epoxy ranging from 10 to 40 wt % (para. 0022). Park B teaches selecting these amounts to balance between coatability and curing sensitivity. As such, Park B contemplates compositions having higher ratios of alicyclic epoxy to oxetane, including, for example, 25 % alicyclic epoxy, 30 % oxetane, and 5 % aliphatic epoxy, which would be within the recited range. 
	Park B also differs, because while surfactant is suggested as s component (para. 0051), the recited surfactant is not discussed. Park teaches UV curable ink compositions, and teaches the use of surfactants having polar groups such as hydroxyl or carboxy, phosphate, sulfonate (para. 0033), and that such compound may be fluorine based (para. 0035). As such, it would be an obvious modification to use Fluor surfactants as described by Park to improve surface tension and coat ability.
	Park B does not state that the composition is an encapsulating composition. However, Park B in view of Park teaches compositions having the recited materials, and in amounts overlapping recited ranges. As such, it is presumed capable of the intended use of encapsulation.
	As to claim 4, Park B exemplifies 3,4-epoxycyclohexylmethyl-3’,4’-epoxycyclohexane, which has 6 carbon rings.
	As to claim 6, Park B exemplifies 3,4-epoxycyclohexylmethyl-3’,4’-epoxycyclohexane, which has an epoxy equivalent of approximately 126 g/eq.
	As to claim 8, Park B exemplifies 3-ethyl-3-[(2-ethylhexyloxy)methyl]oxetane, having a molecular weight of 228 g/mol.
	As to claim 9, Park  B does not exemplify the recited amount of photoinitiator. However, Park B teaches 0.5 to 15 wt % of photoinitiator to balance between curability and viscosity (para. 0036), which applied to examples having 20-35 % epoxy, is 0.01 to 70 wt %, which includes the recited range. It would be obvious to use an amount of photoinitiator, including within the recited range, to achieve optimal curability and viscosity control.
	As to claim 13, Park B does not exemplify the recited amount of surfactant. Park teaches that the use of 0.1 to 5 % by weight may be used with respect to an ink composition (para. 0039), to lower surface tension and reduce coating defects while remaining compatible. Applied to the examples of Park B having 20-35 % epoxy, this would provide approximately 0.15 to 7.7 % of surfactant with respect to all epoxy resins, which is within the recited range, or 0.28 to 25 % of surfactant with respect to the alicyclic epoxy resins, which overlaps the recited range of claim 13. As such, it would be an obvious modification of Son to use the recited fluorosurfactant to improve surface tension and coatability, including within the amounts recited by claim 13.
	As to claim 14, while Park B does not exemplify solventless composition, but solvent is an optional component (para. 0048), and as such, Park B contemplates solventless ink compositions.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KREGG T BROOKS whose telephone number is (313)446-4888. The examiner can normally be reached Monday to Friday 9 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KREGG T BROOKS/Primary Examiner, Art Unit 1764